DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-15 are directed to non-elected inventions without traverse.  Accordingly, claims 1-15 have been cancelled.

Allowable Subject Matter
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record that comes closest to teaching the limitations is Schneider (US 2011/0247747) teaches a carrier member with a plurality of apertures, a first plow, a second plow to fold an absorbent article. Schneider (US 8,617,341) teaches a fluid chamber and an outer circumferential drum surface. Walter (US 6,699,166) teaches the first plow having a first side plow edge and .a second side plow edge opposite the first side plow edge, wherein the first side plow edge is adjacent the first carrier edge and the second side plow edge is positioned over a portion of the carrier member; and the second plow having a third side plow edge and a fourth side plow edge opposite the third side plow edge, and wherein the third side plow edge is adjacent the second carrier edge and the fourth side plow edge is positioned over a portion of the carrier member. Schneider ‘747, Schneider .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731